COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-408-CV





IN RE RICKY ALLEN CARTER 	RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and is of the opinion that it should be dismissed for want of jurisdiction.  Accordingly, relator's petition for writ of mandamus is dismissed for want of jurisdiction.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL A:  LIVINGSTON, GARDNER, and MCCOY, JJ.



DELIVERED: November 10, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.